Title: From Thomas Jefferson to Horatio Gates, 28 October 1780
From: Jefferson, Thomas
To: Gates, Horatio



Sir
Richmond October 28. 1780.

Your Letters of the 14th, 20th, and 21st are come to hand, and your dispatches to Congress have been regularly forwarded. I shall attend to the caveat against Mr. Ochiltree’s bill. Your Letter to Colo. Senf remains still in my hand as it did not come till the enemy had taken possession of the ground on which I know him to have been, and I have since no certain information where a Letter might surely find him. My proposition as to your Bills in favor of the Quarter Master referred to yours of sept. 27. I have notified to the Continental Quarter master your advance of 900 dollars to Cooper. As yet we have received no waggons. I wish Mr. Lamb may have supplied you. Should those from the western quarter not come in we will authorize him or some other to procure a relief in time for those first impressed. We are upon the eve of a new arrangement as to our Commissary’s and Quarter Masters departments as the  want of money, introducing its substitute force, requires the establishment of a different kind of system.
Since my first information to you of the arrival of an enemy, they have landed about 800 men near Portsmouth, some on the bay side of Princess Anne, one thousand at Hampton, and still retained considerable part on board their ships. Those at hampton after committing horrid depredations have again retired to their ships which on the evening of the 26th were strung all along the road from Newports news to the mouth of Nansemond, which seems to indicate an intention of coming up James river. Our information is that they have from 4 to 5000 men, commanded by Genl. Leslie, and came under convoy of one 40. gun ship and some frigates (how many has never been said) commanded by Commodore Rodney. Would it not be worth while to send out a swift boat from some of the inlets of Carolina to notify the french Admiral that his enemies are in a net if he has leisure to close the mouth of it? Generals Muhlenburg and Nelson are assembling a force to be ready for them, and General Weedon is come to this place where he is at present employed in some arrangements. We have ordered the removal of the Saratoga prisoners that we may have our hands clear for these new Guests.
I have the honor to be with the most perfect esteem & respect Sir Your most obedient & most humble servt.,

Th: Jefferson

